Citation Nr: 0806477	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1996 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

In April 2005 and September 2006, the Board remanded this 
case for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Separate evaluation of the orthopedic and neurological 
manifestations associated with the veteran's low back 
disability shows overall limitation of motion that more 
nearly approximates moderate, and mild neurological 
impairment; forward flexion of the thoracolumber spine was 
greater than 30 degrees.

2.  There is no medical evidence that a physician prescribed 
the veteran bed rest and treatment for incapacitating 
episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
orthopedic manifestations associated with service-connected 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.1-
4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243, 
8520 (2007).

2.  The criteria for a separate rating of 10 percent for the 
neurologic manifestations associated with service-connected 
degenerative joint disease of the lumbar spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. §§ 4.1-4.14, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Codes 5242, 5243 4.124a, Diagnostic Code 
8520 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he or she has 
in his or her possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in December 2002, December 2003, May 2005, and 
September 2006 letters, the RO and Appeals Management Center 
(AMC) provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of any further evidence that pertains to the claim.  

Specifically, the notice letters advised the veteran that the 
evidence needed to show that her disabilities had increased 
in severity.  The May 2005 and September 2006 notice letters 
described the types of medical and lay evidence that the 
veteran may submit that are relevant to establishing 
entitlement to increased compensation. 
The September 2006 notice letter in particular conforms to 
the additional notice requirements most recently set forth in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  The veteran was also provided with notice of the 
information and evidence needed to establish an effective 
date for the low back disability in the September 2006 notice 
letter.  The claim was last readjudicated in September 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records, and VA examination 
reports.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, when the RO 
effectuates the Board's decision, the veteran will have the 
opportunity at that time to provide any argument and evidence 
she so desires if she disagrees with the effective date 
assigned.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected low 
back disability. 

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
See Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for intervertebral disc syndrome (in effect through 
September 22, 2002).  The Board observes that the regulations 
were further revised, effective from September 26, 2003.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454-56 (Aug. 27, 2003).   Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation. 38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine, or, in the 
alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  A 40 percent 
evaluation was similarly indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  A 60 percent evaluation was 
provided for intervertebral disc syndrome productive of 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).

Under the interim and revised criteria for intervertebral 
disc syndrome which became effective September 23, 2002 and 
September 26, 2003, a 20 percent evaluation is indicated 
where there was evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent evaluation, under 
those same regulations, required demonstrated evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002, to September 25, 2003), Diagnostic Code 
5243 (effective September 26, 2003).  (For the purpose of 
evaluation under Diagnostic Codes 5293 and 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician).

Under the schedular criteria which became effective September 
26, 2003, a 20 percent evaluation is warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

In a May 1999 rating decision, service connection was 
established for the veteran's low back disability and a 10 
percent disability rating under Diagnostic Code 5295 was 
assigned.  The evaluation was based on limitation of motion 
of the lumbar spine and degenerative changes on VA 
examination in 1999 (a 1997 magnetic resonance image (MRI) 
study had revealed a disc bulge at L5-S1 and degenerative 
changes at L4-5 and L5-S1).  In an October 2000 rating 
decision, the RO increased the disability rating to 20 
percent under Diagnostic Code 5293.  The veteran filed the 
instant claim for an increased rating in November 2002.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

VA treatment records include an October 2001 record that 
noted that the veteran had decreased sensation in her right 
foot and right lower leg.  Strength was 5/5 except it 
measured 4/5 in the right extensor hallucis longus.  Deep 
tendon reflexes were 2+ except for a trace in the right 
Achilles.  The examiner noted an assessment of lumbar 
radiculopathy and rule out herniated nucleus pulposus.  

The January 2003 VA examination report noted that the veteran 
complained of persistent and increasing low back pain and 
recurrent burning pain in her right leg.  She claimed she was 
seen in the emergency room at least ten times in the past 
year because of the severity of her pain.  She indicated that 
was she treated with trigger point injections and 
medications.  No weakness, fatigability, decreased endurance, 
incoordination, or flare-ups was claimed.  On physical 
examination, she appeared to have a normal gait.  There were 
no postural abnormalities or fixed deformities.  Her 
musculature was symmetrical, and there was no spasm.  Range 
of motion of the lumbar spine was flexion to 80 degrees, 
extension to 15 degrees, right and left lateral flexion to 20 
degrees, and right and left rotation to 40 degrees.  Pain on 
motion was primarily with forward flexion.  No neurological 
deficits were demonstrated.  There was also no weakness, 
fatigability, decreased endurance, or incoordination noted.  
There were no obvious abnormalities in the right anterior 
thigh and right calf muscles.  The examiner provided a 
diagnosis of persistent and increasing low back pain and 
recurrent right thigh and calf symptoms.  

The December 2003 VA examination report shows that range of 
motion of the lumbar spine was flexion to 95 degrees, 
extension to 0 degrees due to pain, right lateral bending to 
10 degrees due to pain, left lateral bending to 30 degrees 
with pain, and right and left rotation to 15 degrees.  The 
examiner noted that a June 2002 MRI study of the lumbar spine 
showed lordosis, and minimal unchanged disc bulge at L4-5 and 
L5-S1.  The examiner diagnosed mild degenerative disc disease 
of the lumbar spine.  

VA treatment records include a September 2003 record that 
noted that the veteran complained of aggravation of her back 
pain from going to school full time, working full time for a 
pool company, and recently driving down to South Carolina by 
car to meet her parents.  A January 2004 record showed that 
the veteran reported that she possibly aggravated her back 
from playing golf with her father.  An examination revealed a 
focal area of muscle spasm in the right lower lumbar region.  
An April 2004 record noted an examination revealed mild 
tenderness to palpation over the right lower back and upper 
quadrant of the right buttock.  Deep tendon reflexes were 2+.  
There were no clear muscle spasms in her lower back.  The 
examiner noted that the veteran's complaint of worsening low 
back pain with radiation to the right leg might be related to 
her having started a job taking care of swimming pools, which 
involved a lot of lifting and bending.  A July 2004 record 
noted that the veteran complained of low back pain that 
radiated to her right leg after having fallen one week prior 
on her buttocks and back.  She denied any associated problems 
with her bowel or bladder.  She indicated that she took three 
tablets of Percocet every day.  An examination revealed mild 
muscle spasms on the right with full range of motion.  She 
had moderate tenderness over the right lower lumbar spine and 
a straight leg positive on the right with pain radiating into 
the right posterior thigh.  Dorsalis pedis and posterior 
tibial "BL" pulses were measured as 1+.   The motor exam 
was normal.  Her strength was 5/5 throughout except the 
extensor hallucis longus and dorsiflexion, inversion, and 
eversion measured 4+.  Deep tendon and Achilles reflexes 
measured 1+.  Sensory was within normal limits on the left, 
but there was decreased light sensation diffusely on the 
right lower extremity.  Her gait was steady.  The examiner 
diagnosed chronic back pain with right lower extremity 
radiculopathy.  A September 2004 record noted that the 
veteran reported that she missed two days of work at her new 
job at FEMA due to severe pain on account of running out of 
pain medication.  An October 2004 record noted that the 
veteran missed work two days in a row.  On examination, her 
strength in both legs was 5/5.  Deep tendon reflexes were 2+.  
There were no sensory deficits on gross exam.  She had a 
normal gait pattern.  She was ordered to avoid heavy lifting.  
A December 2004 record noted that the veteran reported that 
she had missed three weeks of work at FEMA that month.  She 
felt her lower back problems were only partially relieved by 
the trigger point injections she received eight weeks ago.  
An examination revealed strength of 5/5 in her legs.  A 
January 2005 record noted that the veteran went home early 
yesterday from work and that she did not feel she could go to 
work today due to too much pain.  A March 2005 record noted 
that the veteran reported that she had been furloughed from 
her FEMA job, but then an April 2005 record showed that the 
veteran claimed that she lost her job due to issues 
surrounding her neck pain.  A May 2005 record noted that the 
veteran reported that she planned to begin a new job on 
Friday with a private accounting company.  A June 2005 record 
noted that she lost her job.  A December 2005 record noted 
that the veteran reported that she now worked for a property 
management company, which was mostly an office job. 

In a March 2006 statement, the veteran reported that she was 
no longer employed with her job of two weeks because she 
missed four days due to pain, swelling, and spasms in several 
parts of her body, including her lower back.  She claimed 
that she had been turned down from other jobs because of her 
physical limitations.  

VA treatment records dated through September 2006 were 
centered on her complaints of neck pain from a motor vehicle 
accident that occurred in April.

In an October 2006 letter, D.S. reported that the veteran was 
suffering from lower back problems.  D.S. noted that she had 
great difficulty picking up objects and standing for long 
periods of time (10 minutes or more), and she suffered from 
restless nights.  D.S. does not identify himself as a doctor, 
and he does not identify in what capacity he knows the 
veteran.  

VA treatment records dated through February 2007 include a 
December 2006 medical certificate that noted that the veteran 
was still unable to return to work due to an exacerbation of 
neck pain with cervical disk herniation since her car 
accident in April 2006.  A January 2007 record showed that 
the veteran complained of right sided abdominal/flank pain 
which she related to excessive driving over the holidays.  
The examiner noted an impression that included "low back 
pain/fibromyalgia."

The January 2007 VA examination report shows that the veteran 
complained of intermittent low back pain with radiation of 
pain and burning paresthesias to the right posterior thigh.  
She experienced flare-ups of low back pain at least once per 
month in the past year; each flare-up lasted about 24 hours 
to several days.  During a flare-up she was incapacitated; 
she must lie flat and use a TENS unit and heating pad as well 
as take Percocet for pain and Flexeril as a muscle relaxant.  
On each occasion she had to miss school or work for at least 
several days.  Her back pain was aggravated with prolonged 
sitting, standing, bending, and lifting.  The examiner noted 
that a September 2004 MRI of the lumbar spine revealed a 
small central disc protrusion at L5-S1, otherwise negative.  
The veteran indicated that her ability to exercise and engage 
in recreational activities had been markedly limited by her 
back pain.  She had not worked since April 2006 because of a 
neck injury.  

On physical examination, her gait was normal.  Sensation was 
intact in the legs and feet.  Motor strength was 5/5.  Tone 
and bulk were normal.  Deep tendon reflexes were 2+ except a 
trace in the left biceps with bilateral downgoing plantar 
reflexes.  There was percussion tenderness over the lower 
lumbar spine, and moderate spasm of the right lumbar 
paraspinals.  Range of motion of the lumbar spine was flexion 
to 75 degrees with pain beginning at 60 degrees, extension to 
10 degrees with pain beginning at 0 degrees, right and left 
lateral flexion to 15 degrees with pain on the left beginning 
at 10 degrees, and right and left rotation to 30 degrees with 
pain beginning at 15 degrees bilaterally.  Repetitive flexion 
and extension of the lumbar spine did not increase pain or 
affect strength, coordination, or sensation.  With regard to 
the DeLuca requirement, the examiner maintained that it would 
be speculative to comment further on range of motion, 
fatigability, incoordination, pain, or flare-ups beyond what 
had already been described.  The examiner diagnosed chronic 
low back pain with lumbar radiculopathy secondary to 
herniated disk at L5-S1.  

The veteran's increased rating claim was filed after 
September 23, 2002.

As for the interim revised criteria for Diagnostic Code 5293, 
notwithstanding the veteran's self described bouts of 
incapacitating episodes of low back pain, the medical 
evidence of record fails to show she had incapacitating 
episodes of  intervertebral disc syndrome that required bed 
rest prescribed by a physician and treatment by a physician.  
Thus, evaluating her low back disability on the basis of 
total duration of incapacitating episodes over the past 12 
months would clearly not be to her advantage.

As for separate evaluations of the chronic orthopedic and 
neurologic manifestations associated with her low back 
disability, with regard to motion, the words "slight," 
"moderate," "severe," and "marked" are not defined in 
the VA Schedule for Rating Disabilities.  Guidance is 
obtained from the amended regulations as the current 
definition of normal range of motion for the spine is based 
on medical guidelines in existence since 1984.  Normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2007).  

The range of motion findings referenced above show that the 
overall limitation of motion in the veteran's lumbar spine 
with pain is at worst moderate-even after repetitive use 
according to the January 2007 VA examination.  At the January 
2003 VA examination, the veteran demonstrated a slight loss 
of lumbar motion on forward flexion, moderate loss on 
extension, slight loss on right and left lateral flexion, and 
normal range of motion on right and left rotation.  At the 
December 2003 VA examination, she demonstrated normal range 
of motion on forward flexion and left lateral bending, severe 
loss on extension and right lateral bending, and moderate 
loss on right and left rotation.  At the January 2007 VA 
examination, she demonstrated a slight loss of lumbar motion 
on forward flexion, severe loss on extension, moderate loss 
on right lateral flexion, severe loss on left lateral flexion 
and moderate loss on right and left rotation.  Thus, at 
worst, the veteran has an overall moderate loss of motion in 
her lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  Moreover, the Board is also cognizant of the fact 
that the veteran has established service connection for 
fibromyalgia and myofascial pain syndrome for widespread 
musculoskeletal pain and tender points.  It would be an 
impermissible pyramiding of symptoms to assign the veteran a 
higher disability rating based on pain alone when clearly 
some of her pain is attributable to the service connected 
chronic multisymptom illness.  See 38 C.F.R. § 4.14 (2007). 

The range of motion findings reported above also show that 
the veteran's low back disability is not demonstrable of 
marked limitation of forward bending in the standing position 
or complete loss of lateral motion, nor productive of listing 
of the whole spine to the opposite side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  There are no other potentially 
applicable diagnostic codes under which the veteran may be 
entitled to a rating in excess of 20 percent under the rating 
criteria in effect prior to September 26, 2003 as she does 
not have residuals of vertebra fracture with or without cord 
involvement, or ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5289 (2003).   As such, the 
orthopedic manifestations of the veteran's low back 
disability should most appropriately be evaluated under 
former Diagnostic Codes 5292 or 5295, under which the veteran 
would be entitled to a rating of 20 percent and not higher.  

As for the neurologic manifestations associated with the 
veteran's low back disability, under the criteria in effect 
throughout the period of this claim, complete paralysis of 
the sciatic nerve warrants an 80 percent evaluation; with 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very 
rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is 
moderately severe, a 20 percent evaluation if it is moderate 
or a 10 percent evaluation if it is mild.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2007).

The veteran has complained for several years of low back pain 
that radiates to her right lower extremity.  The January 2007 
VA examiner diagnosed lumbar radiculopathy secondary to the 
herniated disk at L5-S1.  [The Board presumes that the 
herniated disk at L5-S1 is a continuing disease process of 
the degenerative "joint" disease described in part as a 
disc bulge at L5-S1 for which service connection was 
established back in 1999.]  The clinical findings only 
indicate that there is mild impairment associated with the 
radiculopathy.  No neurological deficits were demonstrated on 
VA examination in January 2003.  VA treatment records show 
that her motor strength was generally measured as normal at 
5/5 and at times demonstrated a slight decrease measured at 
4+/5 or 4/5.  Her deep tendon reflexes generally measured 
normal at 2+ except for a mere trace deficit in the right 
Achilles.  Her pulses measured slightly below normal at 1+.  
She demonstrated normal sensory or slight sensory deficit on 
examinations.  The neurological findings reported in the 
January 2007 VA examination report were essentially normal.  
Thus, the veteran is entitled to a separate 10 percent 
rating, but not higher, under Diagnostic Code 8520 for 
radiculopathy to the right lower extremity.  

Finally, in regard to the diagnostic criteria pertinent to 
spinal disabilities revised effective September 26, 2003, at 
the January 2003 VA examination, the veteran had forward 
flexion to 80 degrees, and a combined range of motion of the 
lumbar spine of 195 degrees.  In December 2003, she had 
forward flexion to 95 degrees, and a combined range of motion 
of the lumbar spine of 160 degrees.  In January 2007, she had 
forward flexion to 60 degrees with pain, and a combined range 
of motion of the lumbar spine of 115 degrees.  Thus, the 
veteran's low back disability only approximates the criteria 
associated with a 20 percent rating under the General Rating 
Formula with respect to the orthopedic manifestations.  When 
combined with the neurologic manifestations discussed in 
detail above, the same combined rating would result under the 
amended schedule as under the old schedule.  Also, as 
previously discussed, no incapacitating episodes of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician are 
documented.  Therefore, it would also not be to the veteran's 
advantage to evaluate her low back disability under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The Board concludes that as between the old schedule for 
rating spine disabilities and the amended schedule for rating 
spine disabilities, including the interim revised criteria 
for intervertebral disc syndrome, neither schedule is more 
advantageous to the veteran.  Accordingly, the currently 
assigned 20 percent rating is appropriate for the orthopedic 
manifestations associated with the low back disability, but 
the veteran is entitled to an additional separate rating of 
10 percent for the associated neurologic manifestations.  
Moreover, the Board finds that the veteran is entitled to the 
10 percent disability rating for the entire period of her 
appeal as her complaints and the clinical findings have been 
generally consistent.  See Hart, supra. 

The Board has considered whether the veteran's low back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  VA treatment 
records do document that the veteran reportedly from time to 
time missed work on account of her low back.  Generally, 
however, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Therefore, the Board 
finds that the criteria for submission for consideration of 
an extra-schedular rating are not met.

ORDER

A rating in excess of 20 percent for the orthopedic 
manifestations associated with service-connected degenerative 
joint disease of the lumbar spine is denied.

A separate rating of 10 percent for the neurologic 
manifestations associated with service-connected degenerative 
joint disease of the lumbar spine is granted, subject to the 
law and regulations governing the award of monetary benefits. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


